DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 19 July 2021 to the Non-Final Office Action dated 19 March 2021 is acknowledged.  
Amended claims, dated 19 July 2021 have been entered into the record.

Information Disclosure Statements
The IDS’s dated 28 July 2021 and 16 August 2021 have been received, entered and considered, a copy of each is included herein.

Examiner’s Response
The outstanding rejections set forth in the previous office action are overcome for the reasons set forth in the response.

Status of the Claims
Claims 38, 41, 61-65, 67-70 and 77-95 are allowed. 
Claims 1-37, 39-40, 42-60, 66 and 71-76 were cancelled by the Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to methods which require administration of (S)-
The closest prior art is represented by the reference cited in the obviousness rejection in the previous office action: Sagara (US 2014/0343035).  Sagara discloses instant compound 1 as a FGFR inhibitor with anticancer utility.  It was asserted that it would have been obvious to combine the compound with other known agents and to expect similar or better anticancer activity, in view of prior art teachings generally suggesting that combination of FGFR inhibitors of different structure with known anticancer agents, could improve efficacy against resistant cancers.  As previously presented the independent claims were directed to the use of a broad genus of FGFR inhibitors together with one or more compounds selected from very broadly defined classes of known antitumor agents. The present amendment significantly narrows the scope of the claimed method to the use of a single FGFR inhibitor together with one or more of 8 particular agents.  Applicant argues in the response that the instant specification provides evidence that the claimed method provides for unexpected results; in particular a better than additive effect is achieved through concomitant use of compound 1 together with another of the required agents and the effect is achieved with an improvement in the side effects of the agents with respect to loss of body weight.  The Examiner has reviewed the results and remarks and is persuaded that the claimed method provides for unexpected benefits.  See MPEP 716.02(a). In the instant case, the 
The present claims are allowable for at least these reasons.

Conclusion
	Claims 38, 41, 61-65, 67-70 and 77-95 (renumbered claims 1-30) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625